           Case 1:18-cv-01283-NONE-JLT Document 21 Filed 04/20/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   ANDREW ARLINGTON RING,                      1:20-cv-00069-GSA-PC
12                Plaintiff,                     ORDER DIRECTING CLERK TO MOVE
                                                 THE COMPLAINT FROM THIS CASE
13         vs.                                   INTO CASE 1:18-cv-01283-NONE-JLT AS
                                                 THE SECOND AMENDED COMPLAINT
14   KARIM RASHEED, et al.,
                                                 ORDER ADMINISTRATIVELY
15               Defendants.                     CLOSING THIS CASE
16

17   I.     BACKGROUND
18          Andrew Arlington Ring (“Plaintiff”) is a civil detainee proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The Complaint commencing
20   this action was filed on June 13, 2016. (ECF No. 1.)
21          The court finds that the Complaint used to open this case was intended by Plaintiff as the
22   Second Amended Complaint in case 1:18-cv-01283-NONE-JLT. Therefore, the court shall
23   direct the Clerk to move the Complaint from this case into case 1:18-cv-01283-NONE-JLT as
24   the Second Amended Complaint and administratively close this case.
25   II.    PLAINTIFF’S TWO CASES
26          A.     Case 1:18-cv-01283-NONE-JLT; Ring v. Allenby, et al.
27          On September 19, 2018, the court received a § 1983 civil rights Complaint from Andrew
28   Arlington Ring, #CO-000566-0, and opened case 18-cv-01283; Ring v. Allenby; against

                                                    1
           Case 1:18-cv-01283-NONE-JLT Document 21 Filed 04/20/20 Page 2 of 5



 1   defendants Cliff Allenby, Brandon Price (Executive Director at California State Hospital (CSH)
 2   in Coalinga), Dr. Gary Powers (General Practitioner at CSH), John Doe (Social Worker at CSH),
 3   Jane Doe (Litigation Coordinator at CSH), and Dr. Kareen Rasheed (Eye Surgeon), for providing
 4   inadequate medical care for Plaintiff’s eye condition at Coalinga State Hospital beginning in “late
 5   2014 or early 2015.” (Complaint at 4.) Plaintiff claimed that as a result of his inadequate medical
 6   care he ultimately lost his vision altogether in September 2018. (Complaint at 8.)
 7          On March 26, 2019, the court dismissed the Complaint for failure to state a claim with
 8   leave to file a First Amended Complaint. On May 22, 2019, Plaintiff filed the First Amended
 9   Complaint. On November 12, 2019, the court dismissed the First Amended Complaint with leave
10   to file a Second Amended Complaint within twenty-one days. Plaintiff did not file a timely
11   Second Amended Complaint. On January 22, 2020, the court issued an order for Plaintiff to
12   show cause why the case should not be dismissed for his failure to comply with the court’s order
13   to file a Second Amended Complaint. The court’s order to Plaintiff was returned in the mail as
14   undeliverable.
15          On February 17, 2020, the court issued findings and recommendations, recommending
16   that this case be dismissed for Plaintiff’s failure to comply with court orders. On March 27,
17   2020, Plaintiff filed objections to the findings and recommendations, declaring under penalty of
18   perjury that he timely filed the Second Amended Complaint on January 7, 2020.
19          B.        Case 1:20-cv-00069-GSA-PC; Ring v. Rasheed, et al. (This Case)
20          On January 10, 2020, the court received a § 1983 civil rights complaint titled 19-cv-
21   00878-EPG; Ring v. Rasheed.1 The signature on the Complaint by Plaintiff Andrew Arlington
22   Ring, #CO-000566-0, was dated January 7, 2020. The Clerk opened a new case, 1:20-cv-00069-
23   GSA-PC; Ring v. Rasheed; against defendants Dr. Karim Rasheed (eye surgeon), Dr. A.
24   Hatwalker (medical doctor), Dr. Bradley Powers (medical doctor), and Dr. Newbarld (medical
25   doctor) for providing inadequate medical care for Plaintiff’s eye condition at Coalinga State
26   Hospital beginning on June 24, 2014, resulting in Plaintiff’s blindness. (ECF No. 1 at 3.)
27
                      1
28                    Case number 19-cv-00878 is a habeas case filed by Plaintiff Andrew Arlington Ring
     on June 27, 2019, which was closed on March 13, 2020.
                                                      2
            Case 1:18-cv-01283-NONE-JLT Document 21 Filed 04/20/20 Page 3 of 5



 1

 2

 3   III.    SAME CASE OPENED TWICE
 4           “District courts retain broad discretion to control their dockets and ‘[i]n the exercise of
 5   that power they may impose sanctions including, where appropriate, default or dismissal.’”
 6   Adams v. California Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007) (quoting
 7   Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986) (per
 8   curiam)). “After weighing the equities of the case, the district court may exercise its discretion
 9   to dismiss a duplicative later-filed action, to stay that action pending resolution of the previously
10   filed action, to enjoin the parties from proceeding with it, or to consolidate both actions.” Adams,
11   487 F.3d at 688 (citing see Curtis v. Citibank, N.A., 226 F.3d 133, 138–39 (2d Cir. 2000); Walton
12   v. Eaton Corp., 563 F.2d 66, 70–71 (3d Cir. 1977) (en banc), cited with approval in Russ v.
13   Standard Ins. Co., 120 F.3d 988, 990 (9th Cir. 1997)).
14           “Plaintiffs generally have ‘no right to maintain two separate actions involving the same
15   subject matter at the same time in the same court and against the same defendant.’” Adams, 487
16   F.3d at 688 (quoting Walton, 563 F.2d at 70; see also Curtis, 226 F.3d at 138–39; Serlin v. Arthur
17   Andersen & Co., 3 F.3d 221, 223–24 (7th Cir. 1993)).
18           “To determine whether a suit is duplicative, we borrow from the test for claim
19   preclusion.” Adams, 487 F.3d at 688. “[T]he true test of the sufficiency of a plea of ‘other suit
20   pending’ in another forum [i]s the legal efficacy of the first suit, when finally disposed of, as ‘the
21   thing adjudged,’ regarding the matters at issue in the second suit.” Id. (quoting The Haytian
22   Republic. United States v. The Haytian Republic, 154 U.S. 118, 124 (1894)). “Thus, in assessing
23   whether the second action is duplicative of the first, we examine whether the causes of action
24   and relief sought, as well as the parties or privies to the action, are the same.” Adams, 487 F.3d
25   at 689 (citing see The Haytian Republic, 154 U.S. at 124 (“There must be the same parties, or, at
26   least, such as represent the same interests; there must be the same rights asserted and the same
27   relief prayed for; the relief must be founded upon the same facts, and the . . . essential basis, of
28   the relief sought must be the same.” (internal quotation marks omitted)); Curtis, 226 F.3d at 140

                                                       3
           Case 1:18-cv-01283-NONE-JLT Document 21 Filed 04/20/20 Page 4 of 5



 1   (holding that the trial court did not abuse its discretion in dismissing “Curtis II claims arising out
 2   of the same events as those alleged in Curtis I,” which claims “would have been heard if plaintiffs
 3   had timely raised them”); Serlin, 3 F.3d at 223 (“[A] suit is duplicative if the claims, parties, and
 4   available relief do not significantly differ between the two actions.” (internal quotation marks
 5   omitted)).
 6   IV.    DISCUSSION
 7          Plaintiff has two civil rights cases pending before this Court. The first case was filed on
 8   September 19, 2018, as case 1:18-cv-01283-JLT (Ring v. Allenby, et al.) (Court Record.) The
 9   second case is the present case, 1:20-cv-00069-GSA (Ring v. Rasheed, et al.,) (“20-69”) filed on
10   January 10, 2020. (ECF No. 1.)
11          The court has reviewed Plaintiff’s two cases and finds that the claims, parties, and
12   available relief do not significantly differ between the two actions. Both cases are civil rights
13   actions pursuant to 42 U.S.C. § 1983. The Plaintiff, Andrew Arlington Ring, is the same in both
14   cases and Plaintiff’s claims in both cases arose out of the same events -- the medical care received
15   by Plaintiff for his eye condition during 2014-2018 at Coalinga State Hospital, which Plaintiff
16   claims resulted in his blindness. The defendants in the two cases are Plaintiff’s eye surgeon, Dr.
17   Karim Rasheed, other medical providers, and officials employed at CSH during the time Plaintiff
18   was treated for his eye condition. The complaints are not identical, given that the court finds the
19   original complaint in 1:20-cv-00069-GSA to be the second amended complaint for case 1:18-cv-
20   01283-JLT.     Plaintiff has declared that he submitted the second amended complaint for case
21   1:18-cv-01283-JLT on June 7, 2019, whereas the complaint opened as case 1:20-cv-00069-GSA
22   was signed by Plaintiff on the same date, June 7, 2019.
23          Based on these facts, the court finds that the original Complaint for this case, 1:20-cv-
24   00069-GSA, was meant by Plaintiff to be filed, and should have been filed, as the Second
25   Amended Complaint in case 1:18-cv-01283-NONE-JLT. Therefore, the court shall direct the
26   Clerk to move the Complaint from this case, 1:20-cv-00069-GSA, into case 1:18-cv-01283-
27   NONE-JLT as the Second Amended Complaint and administratively close this case.
28   ///

                                                       4
            Case 1:18-cv-01283-NONE-JLT Document 21 Filed 04/20/20 Page 5 of 5



 1   V.      CONCLUSION
 2           Based on the foregoing, IT IS HEREBY ORDERED that:
 3           1.    The court finds that the original Complaint filed in this case, 1:20-cv-00069-GSA,
 4                 was meant by Plaintiff to be filed, and should have been filed as the Second
 5                 Amended Complaint in case 1:18-cv-01283-NONE-JLT;
 6           2.    The Clerk is directed to:
 7                 (1)    DOCKET this order in both cases: 1:20-cv-00069-GSA and case 1:18-cv-
 8                        01283-NONE-JLT;
 9                 (2)    MOVE the original Complaint from case 1:20-cv-00069-GSA into case
10                        1:18-cv-01283-NONE-JLT as the Second Amended Complaint; and
11                 (3)    Administratively CLOSE this case 1:20-cv-00069-GSA.
12
     IT IS SO ORDERED.
13

14        Dated:   April 19, 2020                          /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   5
